
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 25
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of
			 Texas submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the support of the House of
		  Representatives for the goals and ideals of National Internet Safety
		  Month.
	
	
		Whereas the Department of Justice reports that an
			 estimated 77 million children have access to the Internet;
		Whereas one in five youth who use the Internet regularly
			 (using the Internet at least once a month for the past six months on a computer
			 at home, at school, in a library, or at someone else’s home) have reported
			 receiving a sexual approach or solicitation over the Internet in the past
			 year;
		Whereas one in 33 youth received an aggressive sexual
			 solicitation in the past year;
		Whereas one in 17 youth reported being threatened or
			 harassed in the past year;
		Whereas only a fraction of all episodes were reported to
			 authorities such as the police, an Internet service provider, or a
			 hotline;
		Whereas 25 percent of the youth who encountered a sexual
			 approach or solicitation told a parent;
		Whereas 40 percent of those reporting an unwanted exposure
			 to sexual material told a parent;
		Whereas child predators victimize children over the
			 Internet both by enticing them through online contact for the purpose of
			 engaging them in sexual acts and by exploiting them for sexual tourism (travel
			 with the intent to engage in sexual behavior) for commercial gain;
		Whereas child predators also use the Internet to produce,
			 manufacture, and distribute child pornography, to expose young people to child
			 pornography, and to encourage them to exchange pornography;
		Whereas the establishment of National Internet Safety
			 Month would increase awareness of Internet predators and educate local
			 communities about ways of preventing crimes against children; and
		Whereas the battle in cyberspace for the safety of the
			 Nation’s children must be addressed and won: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Internet Safety Month;
			(2)recognizes that
			 parents, teachers, and community leaders can empower children to resist the
			 lures of online predators by educating them at home, in classrooms, and through
			 community groups;
			(3)encourages parents
			 to take online safety concerns seriously and to effectively safeguard their
			 family members from online threats;
			(4)requests that
			 teachers, law enforcement officers, and youth leaders seek out and implement
			 proven tools and resources that are available to educate children on avoiding
			 online victimization;
			(5)asks State
			 governors to actively promote Internet Safety Month and to encourage the full
			 participation of State officials in community partnerships and local
			 initiatives to protect children online;
			(6)encourages the
			 launch of a national media campaign on Internet safety awareness; and
			(7)calls on Internet
			 safety organizations, law enforcement personnel, educators, community leaders,
			 parents, and volunteers to increase their efforts to raise the level of
			 awareness in the United States with respect to the need to prevent Internet
			 predators from committing criminal acts against America’s children.
			
